internal_revenue_service number release date index number ------------------------------------------------ --------------------- ----------------------- ----------------------------- ------------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc ita b06 plr-119406-10 date date legend legend x y z ------------------------------------------------ ----------------------- ---------------------- ----------------------- ------------------------- ----------------------- date ----------------- date ------------------------- dear ---------------- this ruling is in response to x’s date request for a ruling on behalf of y under sec_1_381_c_4_-1 of the income_tax regulations x requested on behalf of y that the commissioner determine the appropriate methods_of_accounting for non-de minimis and de_minimis original_issue_discount oid associated with non-residential loans x asked that y be permitted to use the constant_yield_method of accounting for non-de minimis oid associated with non-residential loans as stated in sec_1272 of the internal_revenue_code and sec_1_1272-1 and the loan-by-loan principal payment method for de_minimis oid associated with non-residential loans as stated in sec_1 d facts plr-119406-10 on date two corporations y and z merged in a transaction that x represents qualifies as a tax-free transfer to which the provisions of sec_381 apply specifically z merged into y in a transaction under sec_368 with y being the surviving corporation after the transfer y did not operate z’s trades_or_businesses as separate and distinct from its own y and z charge certain upfront fees upon the origination of non-residential loans the fees include points and origination fees fees borrowers may pay fees in cash at the time the loan is originated or y and z may finance fees by reducing the issue_price of the loan x represents that the fees are for the use or forbearance of money and are not charged for any property or services provided by y or z x represents that the fees do not include payments received by y or z for reimbursement of closing costs ie appraisal fees documentation costs or settlement fees commitment_fees received from potential borrowers or other_payments received that do not constitute consideration for the use or forbearance of money under its current method_of_accounting for the fees y recognizes the income from the fees in taxable_income upon receipt under the current inclusion method_of_accounting z however treated income from fees as oid under its method_of_accounting for the fees z used a method_of_accounting for oid that approximated the constant_yield_method of accounting for fees that resulted in more than a de_minimis amount of oid z also used a method_of_accounting for de_minimis oid that approximated the loan-by-loan principal payment method_of_accounting for the fees after the merger x represents that the principal method_of_accounting determined under sec_1_381_c_4_-1 was y’s current inclusion method x represents that this method however does not clearly reflect income under sec_446 therefore because y may not use the current inclusion method after the date transfer the commissioner must determine the appropriate method_of_accounting under sec_1_381_c_4_-1 law and analysis sec_381 requires the corporation that acquires the assets of another corporation in a transfer to which sec_361 applies if in connection with a reorganization described in sec_368 inter alia to succeed to and take into account the items described in sec_381 of the transferor_corporation see also sec_1_381_a_-1 a -1 b ii sec_381 requires the acquiring_corporation to use the method_of_accounting used by the transferor_corporation on the date of transfer unless the transferor_corporation and the acquiring_corporation used different methods if the transferor and acquiring corporations used different methods the acquiring_corporation plr-119406-10 must use the method or combination of methods_of_accounting adopted pursuant to regulations prescribed by the secretary see also sec_1_381_c_4_-1 sec_1_381_c_4_-1 states that if after the date of transfer any of the trades_or_businesses of the parties to a transaction described in sec_381 are not operated as separate and distinct trades_or_businesses within the meaning of sec_1 d then to the extent that the parties to the transaction employed different methods_of_accounting on the date of transfer the acquiring_corporation must adopt the principal method_of_accounting as determined under sec_1_381_c_4_-1 or the method_of_accounting determined in accordance with sec_1_381_c_4_-1 whichever is applicable sec_1_381_c_4_-1 requires the acquiring_corporation to use the principal method_of_accounting as determined under sec_1_381_c_4_-1 if it clearly reflects the income of the acquiring_corporation sec_1_381_c_4_-1 states that if the principal method_of_accounting does not clearly reflect income and therefore cannot be used by the acquiring_corporation the acquiring_corporation must request that the commissioner determine the appropriate method_of_accounting sec_1_381_c_4_-1 provides that the increase or decrease in tax resulting from the change from the method_of_accounting previously used by any of the corporations involved shall be taken into account by the acquiring_corporation the adjustments necessary to reflect such change and such increase or decrease in tax shall be determined and computed in the same manner as if on the date of transfer each of the several corporations that were not using the method or combination of methods_of_accounting adopted pursuant to sec_1_381_c_4_-1 had initiated a change in accounting_method sec_1_381_a_-1 provides that the acquiring_corporation is that corporation which ultimately acquires the assets transferred by the transferor_corporation in a transaction to which sec_381 applies sec_1_381_b_-1 defines the date of transfer as that day on which are transferred all those properties of the transferor_corporation which are to be transferred pursuant to the reorganization sec_1_381_c_4_-1 defines the term method_of_accounting as having the same meaning as that provided under sec_446 and the regulations thereunder under sec_1_1273-2 a payment from the borrower to the lender made incident to a lending transaction other than a payment for property or for services provided by the lender reduces the issue_price of the loan thereby creating or increasing oid on the loan plr-119406-10 if a loan has more than a de_minimis amount of oid the oid is included in income over the term of the loan based on a constant_yield_method see sec_1272 and sec_1 b if a loan has a de_minimis amount of oid the de_minimis oid is included in income as stated principal payments are made on the loan the amount includible in income with respect to each principal payment equals the product of the total amount of de_minimis oid on the loan and a fraction the numerator of which is the amount of the principal payment made and the denominator of which is the stated principal_amount of the loan see sec_1_1273-1 conclusion for fees related to non-residential loans that result in a non-de minimis amount of oid y must use the constant_yield_method of accounting in accordance with sec_1272 and sec_1_1272-1 additionally for fees related to non-residential loans that result in a de_minimis amount of oid y must use the loan-by-loan principal payment method in accordance with sec_1_1273-1 the information and the statements and representations made in the request for this ruling form a material basis upon which this ruling is issued the facts upon which this ruling is based are subject_to verification by the director no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations that may be applicable thereto or the tax treatment of any condition existing at the time of or effect resulting from the transaction that is not specifically set forth by this ruling specifically no opinion is provided as to whether the date transfer qualifies as a tax-free transaction to which sec_381 applies further no opinion is expressed as to y’s use of the current inclusion method_of_accounting prior to date a copy of this ruling should be attached to the federal_income_tax return for the taxable_year in which the transaction covered by this ruling is consummated pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to x’s authorized representatives this ruling is directed only to x who requested it sec_6110 provides that it may not be used or cited as precedent sincerely roy a hirschhorn chief branch office of associate chief_counsel income_tax accounting
